Citation Nr: 0211681	
Decision Date: 09/10/02    Archive Date: 09/19/02

DOCKET NO.  00-06 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran had active service from August 17, 1967 to March 
21, 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by 
which the RO denied the veteran's application to reopen his 
claim of service connection for PTSD.  In March 2001, the 
Board remanded this appeal for development under the 
Veterans' Claims Assistance Act of 2000.  Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  The appeal has now been returned.

The Board notes that in a VA Form 9 dated in March 2000 the 
veteran requested a hearing before the Board at a local VA 
RO.  By a December 2000 letter, the veteran canceled this 
request.  


FINDINGS OF FACT

1.  In April 1992 the Board denied service connection for 
PTSD and in March 1995 the RO denied the veteran's 
application to reopen the service connection claim; the 
veteran did not appeal.  

2.  The evidence received since the March 1995 denial is 
cumulative of evidence already of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.



CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim of service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5108, 7104, 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.156, 3.303, 3.304, 20.1103 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he has PTSD resulting from 
stressful events he experienced during his Vietnam service.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 
C.F.R. § 3.303(a) (2001).

To warrant service connection for PTSD, there must be medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2001); a link between current symptoms and 
an in-service stressor, established by medical evidence; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2001).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

In an April 1992 decision, the Board denied the veteran's 
claim of service connection for PTSD.  That decision is 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2001).  
The veteran applied to reopen the service connection claim 
and the RO denied the request in March 1995.  No appeal was 
initiated.  Therefore, the Board can now consider the merits 
of the present claim for service connection only if "new and 
material evidence" has been submitted since the last prior 
final adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (2001).  The Board's jurisdiction to 
adjudicate the underlying claim de novo depends upon whether 
new and material evidence has been received.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end.  Id.  Further analysis beyond that 
question is neither required nor permitted.  Id.; see also 
Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  Under § 3.156(a), evidence is 
considered "new" if it was not of record at the time of the 
last final disallowance of the claim and not merely 
cumulative or redundant of other evidence that was then of 
record.  See also Struck v. Brown, 9 Vet. App. 145, 151 
(1996); Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox 
v. Brown, 5 Vet. App. 95, 98 (1993).  "Material" evidence 
is evidence which bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
Hodge v. West, supra.  (These definitions were changed 
effective August 29, 2001, but only as to claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45630-32 (Aug. 29, 
2001).)  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board's April 1992 decision denying service connection 
for PTSD, hinged on the absence of evidence to corroborate 
the veteran's claimed stressors.  The March 1995 rating 
decision that denied the veteran's application to reopen the 
service connection claim, similarly, was premised upon the 
lack of evidence to verify the claimed stressors.  At the 
time of that decision, the evidence of record included a 
handwritten statement from the veteran, dated in November 
1988, stating that he had been stationed with the 363rd 
Transportation Company, which hauled ammunition to the front.  
According to the veteran, they experienced sniper fire every 
time they went on convoy.  They were at LZ Betty when it was 
overrun by the enemy.  While at Camp Evans, there was 
fighting for two days.  The enemy slipped in and killed 
members of the 101st Airborne tank crew when he was at Phu 
Bai.  He was near Hue city when the Navy shelled it and was 
in Quang Tri village on Red Beach when the Navy shelled their 
bunker and a man lost his arm.  

A Social Work Service Report attached to a VA examination 
report dated in March 1989 relates the veteran reports that 
he was under heavy fire in Plieku, Loc Ninh and other areas 
during the Tet offensive.  He describes his unit as suffering 
heavy casualties in a staging area long the beach twenty-five 
miles south of the DMZ in March or April of 1968.  He claims 
this area included a large ammunition dump, which was being 
overrun.  Artillery support from the U.S.S. New Jersey 
included several rounds that fell short of the target, 
landing in American positions.  The veteran states that they 
lost a lot of men.  He relates that he has nightmares about 
this incident.  In another incident, his truck and several 
trucks in front of his were "hit" during an enemy ambush 
while on a night convoy.  The VA examining physician 
concluded, based on the social survey and stressors of 
episodes of several rounds fired from U.S.S. New Jersey 
falling short on the veteran's position and the shelling of 
his truck during an enemy ambush, that the data convincingly 
supports a diagnosis of "PTSD with depression and habitual 
excessive alcohol consumption." 

A letter from the U.S. Army & Joint Services Environmental 
Support Group, dated in September 1989, indicates that their 
records reflected two attacks on Pleiku Air Base during the 
1968 Tet Offensive.  They could not confirm that the 
veteran's unit was involved in these attacks. 

A March 1990 letter from the veteran relates substantially as 
follows.  His unit hauled supplies, weapons and ammunition 
from Bien Hoa, Saigon harbor to places such as Tay Ninh.  Two 
months later they moved from Saigon to Da Nang.  Then they 
moved North to the Quang Tri province and were stationed at 
Red Beach, Gulf of Tonkin in the spring after his arrival.  
They hauled ammunition and supplies to Dong Ho, LZ Betty, 
Camp Evans Hue, Phu Bai, Chu Lai, Hoi An, and fire bases in 
the Ashua Valley.  They lost trucks on a convoy to Cuchi.  
Trucks were hit at Tay Ninh.  They lost trucks in Quang Tri 
Province when they hit a land mine.  While stationed at Red 
Beach during the Tet offensive, the enemy tried to take over 
the ammunition dump, but was driven back by the 3rd Marine 
Division, the 1st Cavalry Division, and a Navy gunship.  A 
couple of the rounds from the Navy gunship fell short and hit 
some of their bunkers.  Some men were wounded.  

A July 1990 letter from U.S. Army & Joint Services 
Environmental Support Group indicated that the Da Nang 
Operational Report-Lessons Learned (OR-LL) for the time 
period February 1 to April 1968 states that Da Nang (the area 
location of Red Beach), Chu Lai, Quang Tri, and Phu Bai 
experienced mortar and rocket attacks during the 1968 Tet 
Offensive.  Mining incidents, demolition of bridges, road 
cratering, and ambushes occurred on main supply routes in the 
area of Da Nang.  The record also confirms that the 1st 
Cavalry and 3rd Marine Divisions operated in the area of Da 
Nang.  The OR-LL indicates that ammunition was off-loaded at 
the Da Nang port facilities.  There were no documented 
incidents involving the 363rd Transportation Company or the 
attack on the ammunition depot at Red Beach.  

During the November 1990 hearing before the RO, the veteran 
testified that shelling occurred at Bien Hoa Air Force Base 
the day they landed.  There were incoming rounds and they got 
into a firefight.  The veteran stated that they picked up 
broken down guns and dead bodies, and brought them back.  He 
reports that there would be times when they would pull down 
into the Ashua Valley, Hamburger Hill, anywhere there was a 
need for supplies.  They pulled into Ashua Valley, the 3rd 
Marine Division was there getting "kicked."  That put them 
in the middle.  The veteran testified that he went from truck 
driver to infantryman.  The veteran reported that at Phu Bai 
the "25th Armored Division Tank Mechanized APC Carrier" had 
come in, backing out of the field for one night and there was 
incoming.  According to the veteran, the next morning, twenty 
were dead inside the steel tanks with their throats slit.  

VA Outpatient Progress notes document the veteran's ongoing 
treatment with a staff psychologist for PTSD related to 
stressors in Vietnam.  In an April 1989 progress note the 
examiner reports the veteran relating that a friend was 
killed in Vietnam.  The veteran reportedly experienced 
survivor's guilt.  In a November 1990 progress note the 
veteran reports having friends killed in Vietnam.  

A VA examination worksheet, dated in December 1993, reflects 
that the veteran remembers people being killed and bodies 
being stacked in a warehouse in boxes.  The veteran relates 
being in combat a lot and remembers being in a bunker when 
people were killed.  He was also in a bunker when the U.S.S. 
New Jersey was shelling from off shore and he walked shells 
across the perimeter.  He remembers seeing several people 
killed on Christmas.  The examiner diagnosed PTSD due to 
service in Vietnam, and borderline personality disorder.  

In an August 1994 letter, the veteran writes that one night 
in March their convoy to Chu Lai was shelled by enemy troops 
and a couple of the trucks were hit.  In May, they moved to 
Quang Tri.  Once, while unloading at Phu Bai, they stayed 
overnight and the enemy got inside the wire and killed quite 
a few of the 1st Cavalry or 101st Airborne Anti-personnel 
carriers.  They blew up the Anti-Personnel Carriers and 
killed most of the Americans.  In May or June at Red Beach 
the enemy tried to overrun them but they were run back by his 
infantry and his company and the U.S. Navy shelled them.  A 
few of their rounds fell short and hit bunkers; some men were 
hurt and one man was killed.  

After the March 1995 rating decision, evidence was added to 
the claims folder, including VA outpatient records showing 
ongoing psychiatric treatment.  The records reveal an 
assessment of depression in July 1997 and January 1998.  A 
June 1998 psychiatry outpatient note reports that the veteran 
suffers from a combination of PTSD and a chronic major 
depressive disorder with agitated and psychotic features, and 
alcohol dependence.  The examiner described the veteran as 
blaming other people and circumstances for all his problems, 
having little motivation for treatment, and having a clear 
paranoid flavor to his thinking.  

A VA Discharge Summary dated in March 1999 reports a history 
of driving a truck hauling ammunition and food in Vietnam.  
The veteran reports that he was shot at often and once saw 14 
dead Marines.  He saw other soldiers killed, he estimated, at 
least 15 times.  He saw bodies being bulldozed into graves.  

An April 1999 document from the Social Security 
Administration reflects that the veteran is receiving social 
security disability based on a primary diagnosis of 
personality disorder and a secondary diagnosis of an anxiety-
related disorder.  The veteran submitted an April 1999 
personal statement including an attachment in which he 
generally relates his experiences in Vietnam and his present 
symptoms.  He names people who may be able to verify his 
stressors.  

The Board finds the evidence associated with the file since 
the March 1995 rating decision, although newly added to this 
claim folder, does not provide new evidence on a specific 
matter under consideration.  38 C.F.R. § 3.156.  The Board 
notes that the RO had before it several statements of the 
veteran as to certain events while stationed in Vietnam.  
These statements, in essence, suggest that the veteran's 
convoy of trucks experienced sniper fire, was hit-including 
his truck, and hit landmines; that he was at or near bases or 
cities when the enemy attacked and fighting, shelling, and 
killing occurred; that he was in a bunker when the Navy 
shelled American positions and a man was wounded or killed; 
that his unit suffered casualties, picked up dead bodies; 
that he saw killing and dead bodies; and that he walked 
shells across the perimeter.  No evidence has been added to 
corroborate or verify these claimed stressors in a manner not 
previously shown in March 1995.  Rather, the newly associated 
evidence consists of the veteran's statements that, in 
summary, his stressors consist of being shot at, seeing 
people killed and seeing dead bodies.  This evidence 
substantially duplicates the evidence already in the file 
prior to March 1995.  It is therefore, redundant and not new 
evidence.  

Additionally, given that the evidence does not tend to verify 
or corroborate the claimed stressors, it does not bear 
directly or substantially on the specific matter under 
consideration.  The crux of the prior final decisions was 
that the stressors that the veteran claimed were not 
independently corroborated or verified.  (Whether that was so 
is a question that is not before the Board.)  That the 
veteran has made a fresh report that these stressors occurred 
in service, is not material.  While the veteran had named 
people he claimed could verify that the stressors occurred, 
when provided the opportunity to submit additional evidence, 
the veteran reported that he had no additional evidence.  
Consequently, the Board finds that the newly associated 
evidence is not new or material, and not so significant that 
it must be considered in order to fairly decide the claim.  

In reaching these conclusions, the Board acknowledges the 
notice requirements and duty-to-assist obligations prescribed 
by the Veterans Claims Assistance Act of 2000 (Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), as implemented by VA regulations.  66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  In 
addition to discarding the requirement that a claim be well 
grounded for the duty-to-assist provisions to be triggered, 
the changes imposed certain notice obligations on VA.  

During the course of development on remand, the RO notified 
the veteran and his representative of the changes in the law 
by letter dated in May 2001.  Additionally, a September 2001 
supplemental statement of the case related the substance of 
the new changes to the law.  Therefore, the Board finds the 
notification requirements satisfied.  Furthermore, it should 
be pointed out that the question of whether new and material 
evidence has been presented is a jurisdictional question for 
the Board.  See Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Even the Veterans Claims Assistance 
Act of 2000 recognizes this.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2002).  Consequently, because the Board may not address 
the underlying claim until new and material evidence has been 
presented, further action under the duty-to-assist 
obligations of the Veterans Claims Assistance Act of 2000 is 
not required.  



								(Continued on next 
page)

ORDER

The application to reopen a claim of service connection for 
PTSD is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

